DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/7/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, and 7 under 35 U.S.C. 103 in view of Ueda et al. (Pub. No. JP 2016-003995A; hereafter Ueda) and Collingwood et al. (Pub. No. US 6,933,718 B2; hereafter Collingwood) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueda in view of Collingwood and Takakura et al. (Pub. No. US 2018/0095056 A1; hereafter Takakura).
Applicant persuasively argues that the prior art of Ueda in view of Collingwood does not disclose comparing a reference frequency to a second frequency for each of the two modes (i.e. sensor locations) as called for in currently presented claim 1. 
Prior art Takakura discloses that it was well known in the art at the time the invention was filed to calibrate the sensors by utilizing several different calibration and test frequencies in order “to maintain high measurement precision regardless of various condition changes in the test object” (see Takakura paragraph [0012]).
It would have been obvious to one having ordinary skill in the at the time the invention was filed to utilize multiple frequencies in the same mode in order to properly calibrate the sensing device and to maintain high measurement precision, as taught by Takakura.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s new added claim limitations in claim 1 recite “based on the relationship between the amount of change in the signal intensity and the distance from a specific magnetic probe to the thinned portion in the first mode and the second mode, and the relationship between the amount of change in the signal intensity between the Case No. YIP016OUS2 Serial No. 16/642,564reference frequency and the frequency different from the reference frequency in the same mode and the amount of thinning, and the amount of thinning occurring in the to-be-inspected body and the distance from the magnetic probe to the thinned portion are determined from the signal intensity in the first mode and the second mode,” however, it is not made clear what is based on the recited factors.
To the best of Examiner’s ability, Examiner believes that the claim limitations intend to recite the equivalent of: 
the amount of thinning occurring in the to-be-inspected body and the distance from the magnetic probe to the thinned portion are determined from the signal intensity in the first mode and the second mode, based on:

2) the relationship between the amount of change in the signal intensity between the Case No. YIP016OUS2 Serial No. 16/642,564reference frequency and the frequency different from the reference frequency in the same mode and the amount of thinning.

However, given that the paragraph starts with “based on” and then recites “and the amount of thinning occurring in the to-be-inspected body…” the clause would imply that whatever is being done is also based on the amount of thinning and the distance from the probe. Given that the preceding paragraph ends with “a predetermined reference frequency and a frequency different from the reference frequency” it is a proper possible interpretation of the claim language that the reference frequency and the different frequency are themselves based on all of: the relationship between the amount of change in the signal intensity and the distance from a specific magnetic probe to the thinned portion in the first mode and the second mode, the relationship between the amount of change in the signal intensity between the Case No. YIP016OUS2 Serial No. 16/642,564reference frequency and the frequency different from the reference frequency in the same mode and the amount of thinning, and the amount of thinning occurring in the to-be-inspected body and the distance from the magnetic probe to the thinned portion are determined from the signal intensity in the first mode and the second mode. It is therefore unclear precisely what is being claimed in newly presented claim 1.
Claims 3 and 4 depend from claim 1, and are rejected for substantially the same reasons.
Similarly to the ambiguity pointed out with respect to claim 1, above, claim 7 also recites that something is “based on” a list of elements. To the best of Examiner’s ability the Examiner interprets the claim to recite that “the amount of thinning occurring in the to-be-inspected body and the distance from 
Claims 8 and 9 depend from claim 1, and are rejected for substantially the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (Pub. No. JP2016-003995A; hereafter Ueda) in view of Collingwood et al. (U.S. Patent No. 6,933,718 B2) and Takakura et al. (Pub. No. US 2018/0095056 A1; hereafter Takakura).

Ueda does not disclose a current source that supplies an AC current of a prescribed frequency to the application coil; and an analyzer that performs an analysis using the output signal of the detector, the frequencies of the magnetic field applied in the first mode and the second mode are two frequencies: a predetermined reference frequency and a frequency different from the reference frequency; further comprising: a first magnetic probe that applies a magnetic field of the first mode; and a second magnetic probe that applies a magnetic field of the second mode.
Collingwood discloses a current source that supplies an AC current of a prescribed frequency to the application coil (see Collingwood Fig. 1, item 10 and VF1); and an analyzer that performs an analysis using the output signal of the detector (see Collingwood col. 8, ll. 29-31 which discloses using a microprocessor to analyze the data), the frequencies of the magnetic field applied in the first mode and the second mode are two frequencies: a predetermined reference frequency and a frequency different 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ueda with a frequency-based eddy current inspection like that taught by Collingwood in order to enable “a contour or three-dimensional map of the surface of substrate to be produced illustrating the material lost due to corrosion or damage” (see Collingwood col. 2, ll. 25-28) due to the ability to discern not just the presence of flaws, but the depth of those flaws by using different frequencies to interrogate different depths of the object being tested.
	 Ueda in view of Collingwood does not disclose that the amount of thinning occurring in the to-be-inspected body and the distance from the magnetic probe to the thinned portion are determined from the signal intensity in the first mode and the second mode, based on the relationship between the amount of change in the signal intensity and the distance from a specific magnetic probe to the thinned portion in the first mode and the second mode, and the relationship between the amount of change in the signal intensity between the Case No. YIP016OUS2 Serial No. 16/642,564reference frequency and the frequency different from the reference frequency in the same mode and the amount of thinning.
	Takakura discloses that the amount of thinning occurring in the to-be-inspected body and the distance from the magnetic probe to the thinned portion are determined from the signal intensity in the first mode and the second mode (see Takakura Fig. 16 and paragraph [0104] “performing calibrations by using multiple different thicknesses of the pipe body 2a and distances between the test object 2 and the outer covering material 2c as described above, it is possible to maintain the measurement precision at a high precision level even if the thickness of the pipe body 2a or the distance between the test object 2 and the outer covering material 2c varies when measuring the pipe body 2a.” Which is determining the influence of the distance on the measured signals of the first and second frequencies.), based on the 
It would have been obvious to one having ordinary skill in the at the time the invention was filed to utilize multiple frequencies in the same mode in order to properly calibrate the sensing device and to maintain high measurement precision, as taught by Takakura (see Takakura paragraph [0012] “a purpose of the present invention is to provide a calibration device for a non-destructive inspection/measurement system and a non-destructive inspection/measurement method that are able to maintain high measurement precision regardless of various condition changes in the test object.”).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Collingwood, Takakura, and Jinno et al. (Pub. No. US 2019/0353618 A1; hereafter Jinno).
Regarding claims 7-9, Ueda discloses a non-destructive inspection device comprising: a magnetic probe including an application coil that applies a magnetic field to a to-be-inspected body erected on a ground (see Ueda Figs. 2 and 5, items 20, 22, and 30), the to-be-inspected body having a base end buried in the ground (see Ueda Fig. 5, item 30 is partially buried in the ground G), and a magnetic sensor 
Ueda does not disclose a current source that supplies an AC current of a prescribed frequency to the application coil; and an analyzer that performs an analysis using the output signal of the detector, the frequencies of the magnetic field applied in the first mode and the second mode are two frequencies: a predetermined reference frequency and a frequency different from the reference frequency, based on the relationship between the amount of change in the signal intensity between a specific direction of a center axis and the direction of a center different from the specific direction of a center and the distance from the magnetic probe to the thinned portion in the first mode and the second mode, and the relationship between the amount of change in the signal intensity between the reference frequency and the frequency different from the reference frequency in the same mode and the amount of thinning, and the amount of thinning occurring in the to-be-inspected body and the distance from the magnetic probe to the thinned portion are determined from the frequencies of the magnetic field applied in the first mode and the second mode, the directions of a center axis in the first mode and the second mode, and the signal intensity in the first mode and the second mode; wherein a 
Collingwood discloses a current source that supplies an AC current of a prescribed frequency to the application coil (see Collingwood Fig. 1, item 10 and VF1); and an analyzer that performs an analysis using the output signal of the detector (see Collingwood col. 8, ll. 29-31 which discloses using a microprocessor to analyze the data), the frequencies of the magnetic field applied in the first mode and the second mode are two frequencies: a predetermined reference frequency and a frequency different from the reference frequency (see Collingwood Fig. 1, items VF1 and VF2); further comprising: a first magnetic probe that applies a magnetic field of the first mode; and a second magnetic probe that applies a magnetic field of the second mode (see Collingwood Fig. 1, items 10 and 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ueda with a frequency-based eddy current inspection like that taught by Collingwood in order to enable “a contour or three-dimensional map of the surface of substrate to be produced illustrating the material lost due to corrosion or damage” (see Collingwood col. 2, ll. 25-28) due to the ability to discern not just the presence of flaws, but the depth of those flaws by using different frequencies to interrogate different depths of the object being tested.
	 Ueda in view of Collingwood does not disclose that the amount of thinning occurring in the to-be-inspected body and the distance from the magnetic probe to the thinned portion are determined from the frequencies of the magnetic field applied in the first mode and the second mode, based on the relationship between the amount of change in the signal intensity between a specific direction of a center axis and the direction of a center different from the specific direction of a center and the distance from the magnetic probe to the thinned portion in the first mode and the second mode, and the relationship between the amount of change in the signal intensity between the reference frequency and the frequency different from the reference frequency in the same mode and the amount of thinning, 
It would have been obvious to one having ordinary skill in the at the time the invention was filed to utilize multiple frequencies in the same mode in order to properly calibrate the sensing device and to maintain high measurement precision, as taught by Takakura (see Takakura paragraph [0012] “a purpose of the present invention is to provide a calibration device for a non-destructive inspection/measurement system and a non-destructive inspection/measurement method that are able to maintain high measurement precision regardless of various condition changes in the test object.”).
Ueda in view of Collingwood and Takakura does not disclose that the determination is based on the relationship between the amount of change in the signal intensity between a specific direction of a center axis and the direction of a center different from the specific direction of a center and the distance from the magnetic probe to the thinned portion in the first mode and the second mode; and wherein a height of the application coil for the second mode from the ground is different from a height of the application coil for the first mode from the ground.
Jinno discloses that the determination is based on the relationship between the amount of change in the signal intensity between a specific direction of a center axis and the direction of a center different from the specific direction of a center and the distance from the magnetic probe to the thinned portion in the first mode and the second mode (see Jinno Fig. 7); and wherein a height of the application coil for the second mode from the ground is different from a height of the application coil for the first mode from the ground (see Jinno Fig. 1, items C(3, 4), regardless of orientation, some of the sensors will be at different heights).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Ueda in view of Collingwood and Takakura to provide an array sensors with different inclinations and spacings like that shown in Jinno in order to improve the eddy current response, as taught by Jinno (see Jinno paragraph [0009] “compared to a case where the excitation coil and the detection coil are disposed on the same surface without being inclined. Eddy current between the excitation coil and the detection coils is enhanced relatively.”).

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	11/9/2021